Citation Nr: 1428662	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO. 10-03 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for esophageal stricture (claimed as oral and pharyngeal dysphagia), to include as secondary to the service-connected cervical spine disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1982 to February 1983, from January 2002 to January 2003, from January 2004 to October 2004, and from February 2005 to December 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the record, the Board finds that additional development is necessary prior to adjudication of the Veteran's claim.

The Veteran has asserted that his diagnosed oral and pharyngeal dysphagia is a result of his service-connected cervical spine disability.  Specifically, the Veteran believes that the two surgeries he underwent to correct his neck disability have resulted in esophageal stricture.

In connection with his claim the Veteran was provided a VA examination in February 2009.  After examination of the Veteran and review of the record the examiner opined that she could not determine whether the Veteran's dysphagia is secondary to the service-connected cervical spine disability without resorting to mere speculation.  The examiner stated that with further neurological and ears, nose, and throat (ENT) evaluation an opinion without speculation would be possible.

When a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).  However, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Therefore, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  Here the examiner's February 2009 opinion indicates that she is not competent to provide the requested opinion without resorting to mere speculation, but that an ENT or neurologist may be able to.  Therefore, remand is required to obtain the necessary medical opinion from an appropriate ENT or neurologist.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records from the Gainesville VAMC and all associate outpatient clinics dated from October 2012 to the present.  Any outstanding records from the Tallahassee VAMC f and all associated outpatient clinics dated from January 2012 should also be obtained.  All attempts to procure these records should be documented.

2.  Schedule the Veteran for an appropriate VA clinician (either an ENT or neurologist) to assess the nature and etiology of his oral and esophageal dysphagia.  The claims file, including a copy of this remand, should be made available.  Any medically indicated tests should be conducted.  After review of the record, the examiner is asked to opine as to the following:

(a) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's oral and esophageal dysphagia was caused or incurred in service?

(b) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's oral and esophageal dysphagia was caused or aggravated by the Veteran's service connected cervical spine disability (to include treatment for the disability) and/or gastroesophageal reflux disease with hiatal hernia and Barrett's esophagus?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

A complete rationale stating the basis for the opinion must be provided.

3. The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655(a) (2013).

4. After completing the above and conducting any other development that may be indicated, the RO should re-adjudicate the Veteran's claim.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



